Citation Nr: 0805072	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  02-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for service-connected pseudofolliculitis barbae, 
herpes zoster, rosacea, acne vulgaris, and eczema.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected pseudofolliculitis barbae, 
herpes zoster, rosacea, acne vulgaris, and eczema, as of July 
12, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema and assigned a noncompensable (zero 
percent) evaluation, effective August 2001.  In July 2007, 
the RO increased the evaluation for the veteran's service-
connected skin disability to 10 percent, effective July 2007.  

On his August 2002 substantive appeal, VA Form 9, the veteran 
indicated that he wanted to testify before a Veterans Law 
Judge (VLJ) at a Travel Board hearing at the RO.  The veteran 
was scheduled to testify before a VLJ in June 2004; however, 
he did not report to the scheduled hearing.  The veteran's 
hearing was rescheduled to April 2006; however, in March 
2006, the veteran submitted a written statement withdrawing 
his request for a hearing.  The Board, then, finds that all 
due process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  Prior to July 12, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected pseudofolliculitis barbae, herpes zoster, rosacea, 
acne vulgaris, and eczema fluctuated in severity depending 
upon the type and severity of the flare-ups or episodes he 
experienced.  There was no evidence of residual scarring that 
was severely disfiguring or covered an area exceeding 12 
square inches.  His service-connected disability covered less 
than 5 percent of his entire body or less than 5 percent of 
exposed areas affected.  The veteran required no more than 
intermittent systemic therapy for less than six weeks in a 
12-month period.  


2.  As of February 10, 2003, the competent and probative 
evidence of record demonstrates the veteran's service-
connected pseudofolliculitis barbae, herpes zoster, rosacea, 
acne vulgaris, and eczema was manifested by subjective 
complaints of itching and objective evidence of exudation on 
an exposed area of the veteran's body.  The evidence does not 
show his disability was manifested by symptoms that more 
nearly approximated constant exudation or itching, extensive 
lesions, or marked disfigurement.  

3.  As of July 12, 2007, the competent and probative evidence 
of record demonstrates the veteran's service-connected 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema is characterized by three flat, 
hyperpigmented areas that are not severe or cover areas 
exceeding one-half square foot.  There are subjective 
complaints of local itching, but there is no evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The veteran's service-connected skin 
disability covers no more than 6 % of his entire body or 1.1 
% of exposed areas affected and requires no more than 
intermittent systemic therapy for less than six weeks over a 
12-month period.  


CONCLUSION OF LAW

1.  The schedular criteria for an initial compensable 
disability evaluation for service-connected 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(2002 & 2007).

2.  As of February 10, 2003, the schedular criteria for a 10 
percent disability evaluation for service-connected 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002).

2.  As of July 12, 2007, the schedular criteria for a 10 
percent disability evaluation for service-connected 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In May 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2005 letter informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing his 
service-connected disability has gotten worse, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes the RO sent the veteran a letter in June 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The Board notes the notice letter was not sent to the veteran 
before the initial AOJ decision in this case.  The Board also 
notes the VCAA duty to notify has not been satisfied with 
respect to the additional requirements for an increased-
compensation claim as recently delineated by the Court in 
Vazquez-Flores, supra.  The Board finds, however, that the 
notice and timing errors did not affect the essential 
fairness of the adjudication because the May 2005 letter, 
together with the substantial development of the veteran's 
claim before and after providing notice, rendered the notice 
and timing errors non-prejudicial.  In this regard, the Board 
notes that, while the May 2005 letter did not specifically 
conform to the requirements provided in Vazquez-Flores, 
supra, the veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disability had increased in severity.  

Subsequently, SSOCs dated in September and December 2005 and 
May and July 2007 notified the veteran of the evidence that 
had been received in support of his claim and provided him 
with yet an additional 60 days to submit more evidence.  The 
SSOCs also discussed the evidence included in the record, 
provided him with the criteria necessary for entitlement to a 
higher disability rating for his service-connected skin 
disability, and provided the reasons why his claim was being 
denied.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the final Agency and final 
Board decision did not affect the essential fairness of the 
adjudication and rendered the notice and timing error non-
prejudicial.  Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2003 to 
July 2005.  The veteran submitted private medical records 
from his primary care physician, Dr. S.R., dated from January 
2003 to May 2005.  The veteran was also afforded VA 
examinations in June 2001, February 2003, August 2005, and 
July 2007.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for pseudofolliculitis 
barbae, herpes zoster, rosacea, acne vulgaris, and eczema was 
established in August 2001, and the RO assigned a 
noncompensable (zero percent) disability evaluation under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  At that 
time, the RO considered the veteran's service medical records 
which showed treatment for all of the skin conditions listed 
above and a June 2001 pre-discharge VA examination, which 
showed signs of rosacea on the nose, tough, tender skin on 
the neck secondary to pseudofolliculitis barbae, and no 
evidence or clinical findings of herpes zoster, acne 
vulgaris, or eczema.  

In a rating decision dated July 2007, the RO increased the 
veteran's disability evaluation to 10 percent, effective July 
2007.  The RO based its determination on a July 2007 VA 
examination which showed the veteran's pseudofolliculitis 
barbae covered 5 % of his exposed body parts and 1% of his 
total body.  The veteran was advised of the grant of an 
increased rating by letter, and by an SSOC, in August 2007.  
However, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

The Board notes that in 2002, during the pendency of the 
veteran's appeal, amendments were made to the rating criteria 
evaluating disabilities of the skin, including dermatitis and 
eczema.  See 67 Fed. Reg. 49,590 (July 31, 2002).  This 
amendment and subsequent correction were made effective from 
August 30, 2002.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).  

Accordingly, the Board will review the veteran's disability 
rating under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated August 2001.  In the January 2004 SSOC 
and all subsequent SSOCs, the RO evaluated the veteran's 
claim using the old and new regulations.  As such, a review 
of the record demonstrates that the RO considered the old and 
new rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

As noted, the veteran's service-connected skin disability is 
currently rated 10 percent disabling under the criteria DC 
7899-7806 (2007).  The veteran's specific disability is not 
listed on the Rating Schedule, and the RO assigned DC 7899-
7806 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2007).  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.118, DC 7806, for dermatitis or eczema.  

Prior to August 2002, the rating schedule noted that, unless 
otherwise provided, DCs 7807 through 7819 were to be rated as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Under the former DC 7806, for eczema, a 10 percent evaluation 
was warranted where the skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
warranted where the disability was manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent evaluation was warranted 
where the disability was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2002).  

Under the revised DC 7806, for dermatitis/eczema, a 10 
percent rating is warranted where the skin disability covers 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of the 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period; a 30 percent rating is warranted 
where the disability covers 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy was required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent rating is warranted where the 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy was required during the 
past 12-month period.  

A.	Entitlement to an initial compensable evaluation prior 
to July 12, 2007

Review of the pertinent evidence shows that the veteran's 
service-connected skin disability includes pseudofolliculitis 
barbae, herpes zoster, rosacea, acne vulgaris, and eczema and 
fluctuates in severity depending upon the type and severity 
of the flare-ups or episodes he experiences.  See VA 
examination reports dated June 2001, February 2003, and 
August 2005; see also private medical records from Dr. S.R. 
dated from January 2003 to May 2005.  

At the June 2001 VA examination, the veteran reported having 
outbreaks of pseudofolliculitis barbae multiple times 
throughout the month with shaving and that each episode lasts 
three to five days.  He reported having constant discomfort, 
a rash, itching, and pain to the soft tissue of his neck and 
chin.  The veteran also reported that he has had several 
episodes of herpes zoster since it was initially diagnosed in 
1996.  He reported that his herpes zoster is appears on the 
side of his left hip and a small area on the side of his face 
and is manifested by itching, pain, and a rash.  The veteran 
reported that he gets outbreaks of acne vulgaris and rosacea 
that are manifested by itching, pain, pimples, and 
erythematous skin.  He also reported having eczema on his 
ankles and elbows that is manifested by dry, flaking skin, 
itching, and a rash.  He reported that his eczema is 
intermittent, occurring one to two times a year and lasting 
up to two to three weeks at a time.  

In evaluating the veteran's claim under DC 7806, effective 
prior to August 2002, the Board notes that, at the June 2001 
VA examination, the veteran reported that he experiences 
itching with all of his service-connected skin disabilities, 
but there was no objective evidence of ulceration, crusting, 
skin breakdown, or itching on examination.  See also August 
2005 VA examination report.  There was objective evidence of 
some flakiness and itching on both of the veteran's ankles at 
the February 2003 VA examination; however, a compensable 
rating is not warranted because the veteran's ankles are not 
considered an exposed area.  

Regardless, the Board notes that the private medical records 
show that, in February 2003, the veteran complained of having 
recurring infections on his nose manifested by blistering, 
redness, and discharge.  Examination revealed multiple 
pustular lesions on his nose.  In January 2004, the veteran 
complained of a crop of blisters oozing with clear liquid 
that had been present for several days.  Examination revealed 
vesicular formation with erythema and diagnosis was probable 
herpes simplex on the nose.  See private medical records 
dated from February 2003 and January 2004.  

Based on the foregoing, the Board finds that, beginning in 
February 2003, the veteran's service-connected skin 
disability was manifested by exudation (or drainage) 
involving his nose, which is an exposed area.  In making this 
determination, the Board notes that the veteran reported 
having discharge and oozing associated with the lesions on 
his nose and that objective examination revealed pustular 
lesions and vesicular formations, which are characterized by 
a sac or collection of liquid or pus.  See Dorland's 
Illustrated Medical Dictionary 1391, 1821 (28th Ed. 1994).  
Furthermore, the evidence shows that the veteran continued to 
report that he experiences itching and burning with his 
flare-ups of herpes.  See August 2005 VA examination.  As a 
result, the Board finds that, as of February 10, 2003, a 10 
percent disability evaluation, but no higher, is warranted 
under DC 7806 (2002).  

The Board notes that the veteran's diagnosis in January 2004 
was probable herpes simplex as opposed to herpes zoster, 
which is included in the veteran's service-connected skin 
disabilities.  However, the other medical evidence of record 
confirms the diagnosis of herpes simplex and suggests that 
the veteran's herpes infection may have been initially 
mischaracterized as herpes zoster.  Nonetheless, the Board 
finds the evidence clearly shows the veteran suffers from a 
recurrent herpes infection that involves his nose and right 
hip, which has been shown to be manifested by exudation and 
itching.  

A 30 percent evaluation is not warranted because the evidence 
does not show the veteran's service-connected skin disability 
was manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  In making this 
determination, the Board notes that the evidence shows the 
veteran suffers from exudation, itching, and lesions 
variously affecting his nose, left hip, and forehead; 
however, the Board finds the frequency of these 
manifestations are intermittent and do not more nearly 
approximate the level of severity contemplated by the 30 
percent rating.  Likewise, a 50 percent evaluation is not 
warranted because the preponderance of the pertinent evidence 
does not show the veteran's service-connected skin disability 
has any systemic or nervous manifestations or is 
exceptionally repugnant.  

The Board has considered whether a disability evaluation 
higher than 10 percent is warranted under the other 
potentially applicable diagnostic codes in effect prior to 
August 2002.  In this regard, the Board notes that the only 
diagnostic codes that would assist the veteran in obtaining a 
disability evaluation higher than 10 percent are DC 7800, for 
disfiguring scars on the head, face, or neck and DC 7801, for 
scars or third degree burns.  After careful review of the 
pertinent evidence, the Board finds the veteran's service-
connected skin disability has not produced any scarring that 
warrants a higher disability rating.  At the August 2005 VA 
examination, the veteran had a 1.5 cm residual scar on the 
left side of his nose as well as very mild scarring 
associated with pseudofolliculitis barbae.  The evidence does 
not show, however, that the 1.5 cm scar or the residual 
scarring from pseudofolliculitis barbae was severely 
disfiguring or covered an area exceeding 12 square inches.  
Instead, the evidence shows the 1.5 cm scar had good texture 
with no associated keloid formation, elevation, depression, 
breakdowns, ulceration or limitation of function.  As noted, 
the scarring associated with the pseudofolliculitis barbae 
was described as "very, very mild."  Therefore, 38 C.F.R. 
§ 4.118, DCs 7800 and 7801 (2002) are not for application.  

The Board has also considered whether an evaluation higher 
than 10 percent can be granted for the time period in 
question under the revised criteria.  In this regard, the 
Board notes the evidence shows the veteran's service-
connected skin disability variously affects his nose, neck, 
face, and elbows, all of which are generally exposed areas on 
his body.  The Board finds, however, that at no time during 
the time period in question, has the veteran's skin 
disability been so extensive that it covered, or more nearly 
approximated, 20 to 40 percent of his entire body or 20 to 40 
percent of the exposed area affected.  In June 2001, only the 
veteran's elbows, nose, and portions of his neck has active 
manifestations of a skin disability.  In February 2003, only 
the veteran's nose and a portion of the left side of his neck 
were affected.  In August 2005, the veteran only had a 1.5 cm 
scar on the left side of his nose and two small lesions on 
the left side of his forehead.  As noted above, the evidence 
shows the veteran's service-connected skin disability 
fluctuates in severity; however, the Board finds the 
preponderance of the evidence does not support a finding that 
the veteran's skin disability affected 20 to 40 percent of 
his entire body or exposed areas affected.  

The pertinent evidence shows the veteran has consistently 
reported using Hydrocortisone to treat his pseudofolliculitis 
barbae and eczema.  See VA examination reports dated June 
2001, February 2003, and August 2005.  The evidence also 
shows the veteran was prescribed Lotrisone to treat his 
herpes simplex.  See February 2003 private medical record.  
Although the evidence shows the veteran requires the use of 
corticosteroids to treat his service-connected skin 
disability, the Board finds the evidence does not show he 
requires such systemic therapy for six or more weeks during a 
12 month period.  In this regard, the Board notes that, in 
June 2001, the veteran reported that he uses Hydrocortisone 
to treat his pseudofolliculitis barbae, which he reported 
usually flares-up multiple times during the month and lasts 
two to three days.  He also reported treating his eczema with 
Hydrocortisone as the occasion requires.  In November 2003, 
the veteran was prescribed Lotrisone to use twice a day for 
10 days.  In August 2005, the veteran reported that uses 
Hydrocortisone or Neosporin to treat his herpes infection and 
reported that he had used Hydrocortisone for his 
pseudofolliculitis barbae.  Based on this evidence, the Board 
finds the preponderance of the evidence supports a finding 
that the veteran's service-connected skin disability required 
systemic therapy for less than six weeks in a 12 month period 
as the evidence shows he used such therapy intermittently and 
on an as-needed basis to treat his flare-ups and episodes.  
Therefore, the Board finds the veteran's service-connected 
skin disability warrants no more than a 10 percent evaluation 
under the revised criteria in DC 7806.  

There are no other potentially applicable "revised" 
diagnostic codes that would assist the veteran in obtaining a 
disability evaluation higher than 10 percent for the time 
period in question.  As noted above, the pertinent evidence 
does not show his service-connected skin disability is 
manifested by a disfiguring scar on the head, face, or neck, 
or a scar, other than on the head, face, or neck that is deep 
or cause limited motion.  Therefore, DCs 7800 and 7801 (2007) 
are not for application.  The Board has considered the 
veteran's skin disability under DC 7828, for acne; however, 
the preponderance of the evidence does not show the veteran 
had deep acne with deep inflamed nodules and pus-filled cysts 
affecting 40 percent or more of his face and neck.  
Therefore, DC 7828 (2007) is not for application.  The 
veteran's service-connected skin disability does not more 
nearly approximate any of the other skin disabilities listed 
on the Rating Schedule.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that, as of January 2004, an increased rating to 10 
percent, but no higher, is warranted under Diagnostic Code 
7806 (2002).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  

B.	Entitlement to an evaluation in excess of 10 percent, 
from July 12, 2007

Review of the pertinent evidence shows that, at the July 2007 
VA examination, the veteran had a flat, hyperpigmented area 
on the right side of his nose measuring 2 by 1 cm.  The 
veteran had a beard which obscured papular lesions.  There 
were two flat hyperpigmented areas on the lateral aspect of 
the left hip measuring 2 by 1.5 cm and 2 by 1 cm.  There was 
no scarring, disfigurement, exfoliation, or exudation noted.  
There were also no active herpes lesions or active acneform 
lesions noted.  The examining physician noted that the 
veteran's eczema had resolved.  

The July 2007 VA examiner stated that the veteran's acne 
affects zero % of his face and neck.  The examiner stated 
that, although the veteran did not have any active herpes 
lesions, he had some residual hyperpigmentation, which 
affected 1% of exposed areas and 0.1% of his entire body.  
The veteran's pseudofolliculitis barbae affected 5% of 
exposed areas and 1% of his entire body.  

Based on the foregoing, the Board finds that the competent 
and probative evidence preponderates against a finding that 
the veteran's service-connected skin disability warrants a 
rating in excess of 10 percent.  

In evaluating the veteran's claim under DC 7806, effective 
prior to August 2002, the Board notes the veteran reported 
that he experiences local itching associated with his 
rosacea; however, the preponderance of the evidence does not 
show his itching is constant or that he has constant 
exudation, extensive lesions, or marked disfigurement 
associated with his service-connected disability.  The Board 
does note the veteran had papular lesions in his beard area; 
however, there is no indication that the lesions cover a 
significant part of the veteran's bearded area to be 
considered extensive.  In addition, the veteran's itching is 
shown to be intermittent or occasional, at best, which is 
contemplated by the 10 percent evaluation currently assigned.  
Therefore, DC 7806 (2002) does not assist the veteran in 
obtaining a disability evaluation higher than 10 percent.  

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
the July 2007 VA examination report shows the veteran does 
not have any scarring associated with his service-connected 
disability.  In this regard, the Board notes the July 2007 VA 
examiner stated the veteran had a 2 by 1 cm flat, 
hyperpigmented area on the right side of his nose, as well as 
two flat, hyperpigmented areas on the lateral aspect of his 
left hip.  The examiner also stated, however, that the 
veteran did not have any scarring or disfigurement.  Even if 
the Board assumed the three flat, hyperpigmented areas are 
scars, the evidence does not show the areas are severe, 
producing a marked or unsightly deformity of the eyelids, 
lips, or auricles, or that they cover areas exceeding one-
half square foot to warrant a 30 percent evaluation under DCs 
7800 and 7801 (2002).  Nor does the evidence show the areas 
have any limitation of function associated with the skin 
disability.  Therefore, 38 C.F.R. § 4.118, DCs 7800 through 
7805 (2002) are not for application.  

In evaluating the veteran's claim under the revised criteria, 
the Board notes the evidence shows the veteran's service-
connected skin disability affects no more than 6 % of exposed 
areas and 1.1% of his entire body.  The veteran reported that 
he uses Hydrocortisone to treat his pseudofolliculitis barbae 
and acne vulgaris.  He did not indicate how often he used the 
Hydrocortisone for his pseudofolliculitis barbae, but he 
reported that he has only used it a few times in the last 
year for the acne vulgaris, along with Abreva.  Nonetheless, 
the VA examiner noted that the veteran's pseudofolliculitis 
barbae was largely controlled with growing a beard.  
Therefore, the Board finds the preponderance of the evidence 
is against a finding that the veteran's service-connected 
skin disability affects 20 to 40 percent of his entire body 
or exposed area and requires the use of systemic therapy for 
six or more weeks during the previous 12 month period to 
warrant a higher, 30 percent evaluation.  Similarly, a 60 
percent evaluation is not warranted because there is no 
evidence showing the veteran's skin disability affects more 
than 40 percent of his entire body or affects areas or that 
he requires constant or near-constant systemic therapy.  

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
the preponderance of the evidence does not show the veteran's 
service-connected skin disability is manifested by a 
disfiguring scar on his head, face, or neck, or a scar that 
exceeds an area of 12 square inches and is deep or causes 
limited motion.  Nor does the evidence show the veteran's 
skin disability affects the limitation of function of any of 
the affected areas.  Therefore, 38 C.F.R. § 4.118, DCs 7800 
through 7805 (2007) are not for application.  The Board has 
considered the veteran's skin disability under DC 7828, for 
acne; however, there were no active acneform lesions found at 
the July 2007 VA examination.  Therefore, DC 7828 (2007) is 
not for application.  After carefully review of the evidence, 
the Board finds the veteran's service-connected skin 
disability does not warrant, or more nearly approximate, a 
higher disability rating under any of the other skin 
disabilities listed on the Rating Schedule.  

As such, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the grant of an evaluation in 
excess of 10 percent for service-connected pseudofolliculitis 
barbae, herpes zoster, rosacea, acne vulgaris, and eczema, as 
of July 12, 2007, the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert, supra.

The Board has considered whether the veteran was entitled to 
any additional staging for his service-connected disability, 
as the Court indicated can be done in this type of case.  See 
Hart v. Mansfield, 21 Vet. App, 505 (2007); Fenderson, supra.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in May 2001, has his 
skin condition been more disabling than as currently rated 
under this decision.


ORDER

As of February 10, 2003, entitlement to a 10 percent 
evaluation, but no higher, for service-connected 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  

As of July 12, 2007, a disability evaluation in excess of 10 
percent for service-connected pseudofolliculitis barbae, 
herpes zoster, rosacea, acne vulgaris, and eczema is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


